Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2012-007
Release Date: 7/27/2012
CC:CORP:BO2
POSTN-151990-10
UILC:

1504.00-00

date:

June 27, 2012

to:

from:

subject:

Cheryl P. Claybough
Director
Pre-Filing & Technical Guidance
(Large Business & International)
William D. Alexander
Associate Chief Counsel
(Corporate)

Whether a Purchaser of a Corporation's Stock Should be Treated as the Tax Owner
for Purposes of Determining whether the Corporation is a Member of the Purchaser's
Affiliated Group under Section 1504

This memorandum, under generalized facts as described below, sets forth the
legal analysis to be considered during your examination of whether a parent corporation
is the tax owner of a subsidiary’s stock for purposes of determining whether the
subsidiary is a member of the parent’s affiliated group under section 1504(a). This
document may not be used or cited as precedent.
ISSUE
Whether a parent corporation was the tax owner of a subsidiary’s stock when the
parent engaged in a purported purchase of the subsidiary stock from an unrelated
counterparty in exchange for the parent’s debt instrument, the terms of which entitled
the counterparty to exchange the instrument into the same class and quantity of
subsidiary stock as that originally transferred and, thereby, effectively retain all of the
potential for gain and a substantial portion of the risk of loss with respect to the stock.

POSTN-151990-10
CONCLUSION
The parent corporation was not the tax owner of the subsidiary’s stock. Thus,
the subsidiary was not a member of the parent corporation’s affiliated group and may
not join in the parent group’s consolidated return.
FACTS
Parent is the parent of an affiliated group of corporations that files a consolidated
federal income tax return. Company has a single class of common stock outstanding
that is publicly traded on an exchange. Company has an established history of paying
quarterly dividends on its common stock.
Prior to the transaction described below, Parent directly owned a majority of the
vote and value of Company’s common stock, and Counterparty, a party unrelated to
Parent or Company, directly owned a minority of the vote and value of Company’s
common stock. The remaining Company common stock was widely held by unrelated
investors.
Parent entered into a stock purchase agreement with Counterparty (the
"Purchase Agreement") under which Counterparty agreed to convey all of its shares of
Company stock (the “Exchange Shares”) to Parent solely in exchange for a debt
instrument (the "Instrument") issued by Parent. Subsequently, on the Acquisition Date,
Parent and Counterparty consummated the exchange.
The principal amount of the Instrument equaled the exchange traded price of
Company common stock on the Acquisition Date (the “Exchange Price”) multiplied by
the number of Exchange Shares conveyed by Counterparty to Parent pursuant to the
Purchase Agreement. The term of the Instrument was greater than six years and the
effective yield was less than one third of the comparable yield at which Parent would
have issued a fixed rate debt instrument with terms and conditions similar to those of
the Instrument but without the right to exchange the Instrument for Company shares as
described below.
Under the terms of the Instrument, Counterparty had an unconditional right to
exchange the Instrument for the Exchange Shares over a multiple-day period ending
before the second anniversary of the Acquisition Date (the "Exchange Period"). The
Instrument was exchangeable into the same number of shares of Company stock as
that originally transferred, regardless of the exchange traded price of Company stock at
any time during the Exchange Period.
In addition to exercising its right during the Exchange Period, Counterparty had
the right to exchange the Instrument at any time prior to the Exchange Period if: (i)
Company declared a non-cash or non-stock dividend; or (ii) Company declared cash
dividends in excess of thresholds set slightly above historic norms (collectively, the
“Exchange Events”). If Counterparty did not exercise its exchange right, the Instrument

2

POSTN-151990-10
matured at the expiration of its term for its principal amount plus any accrued but unpaid
interest. Parent had no right to call the Instrument.
In connection with the Purchase Agreement, Parent and Counterparty also
entered into a pledge agreement (the “Pledge Agreement”), under which Parent
pledged the Exchange Shares to Counterparty as collateral for the Instrument. Legal
title to the Exchange Shares was transferred to an entity related to Counterparty
(“Agent”) as of the Acquisition Date. In general, under the Pledge Agreement, neither
Parent nor Counterparty could sell, assign, or otherwise dispose of the Exchange
Shares; nor could either party lend, grant any option, create any lien with respect to the
Exchange Shares, or enter any agreement to effectuate the same, except in the event
of default. However, Parent could substitute other identical shares of Company stock
for the Exchange Shares by delivering them to the Agent.
The Pledge Agreement obligated Parent to deliver possession of the Exchange
Shares to Agent, and upon an event of default, Counterparty had the right to have the
Exchange Shares transferred into its name or into the name of its assignee. Unless
there was an event of default, Parent had the right to vote and give consent with respect
to the Exchange Shares. In addition, Parent had the right to receive cash dividends
paid on the Exchange Shares. 1 Counterparty had the right to receive and retain as
collateral all non-cash dividends, and any such dividends received by Parent were to be
held for the benefit of Counterparty and, upon demand, delivered to Counterparty as
collateral.
The Pledge Agreement terminated under varying circumstances, one of which
was Counterparty’s failure to elect to exercise its exchange right. Upon termination,
Parent had the right to any remaining collateral.
LAW AND ANALYSIS
The term “sale” is defined generally as a transfer of property for money or a
promise to pay money. Commissioner v. Brown, 380 U.S. 563, 571 (1965); Torres v.
Commissioner, 88 T.C. 702, 720 (1987); Grodt & McKay Realty, Inc. v. Commissioner,
77 T.C. 1221, 1237 (1981). In form, under the Purchase Agreement, Counterparty sold
its Company common stock to Parent on the Acquisition Date. However, for federal
income tax purposes, the substance of a transaction, rather than its form, controls.
Frank Lyon Co. v. United States, 435 U.S. 561, 572-73 (1978). Therefore, it must be
determined whether Parent, as the purported purchaser of the Company stock pursuant
to the Purchase Agreement, possessed meaningful benefits and burdens associated
with stock ownership, or whether Counterparty retained these benefits and burdens so
that ownership of the Company stock never passed to Parent. See Corliss v. Bowers,
281 U.S. 376, 378 (1930). This is a question of fact that is determined from the
1

Note that Parent’s entitlement to all cash dividends paid by Company was effectively limited by
Counterparty’s ability to accelerate the timing of its exchange right when Company declared quarterly
dividends in excess of a certain amount per share.

3

POSTN-151990-10
intention of the parties as established by the written agreements read in light of the
attending facts and circumstances. Calloway v. Commissioner, 135 T.C. 26, 33 (2010);
Grodt & McKay, 77 T.C. at 1237. Thus, when considering whether a sale between
Counterparty and Parent has taken place, the analysis of the transaction extends not
only to the Purchase Agreement, but to all agreements relating to the transaction,
including the Pledge Agreement, the Instrument, and the Note Purchase Confirmation.
The determination of tax ownership is a pragmatic inquiry based upon substance
and realities. See Commissioner v. Segall, 114 F.2d 706, 709 (6th Cir. 1940). In
general, a party to a sales transaction acquires tax ownership of property when the
party, although not necessarily the holder of legal title, bears and enjoys the
predominant benefits, burdens, and risks of owning the property. See Grodt & McKay,
77 T.C. at 1237-38. When evaluating whether the benefits and burdens of ownership
have passed, courts have considered a variety of factors. No one factor is necessarily
determinative, and the weight of each factor depends upon the surrounding facts and
circumstances. H.J. Heinz Co. v. United States, 76 Fed. Cl. 570, 582 (2007). Thus, the
nature of the transaction and the type of property involved may affect the relative
importance afforded to a particular factor. See Torres, 88 T.C. at 721.
Grodt & McKay Realty, Inc. v. Commissioner, 77 T.C. 1221 (1981), is a seminal
case on the factors relevant to the determination of whether a transfer of the benefits
and burdens of ownership has occurred. As the Tax Court stated in that case, “[s]ome
of the factors that have been considered by courts in making this determination are: (1)
Whether legal title passes; (2) how the parties treat the transaction; (3) whether an
equity was acquired in the property; (4) whether the contract creates a present
obligation on the seller to execute and deliver a deed and a present obligation on the
purchaser to make payments; (5) whether the right of possession is vested in the
purchaser; (6) which party pays the property taxes; (7) which party bears the risk of loss
or damages to the property; and (8) which party receives the profits from the operation
and sale of the property.” Grodt & McKay, 77 T.C. at 1237-38.
In the context of a transfer of stock, courts have found the following factors
particularly relevant in determining tax ownership: (1) which party has the opportunity to
share in gain from an appreciation in value of the stock and bears the risk of loss from a
decline in value of the same; (2) which party has legal title to, and the ability to dispose
of, the stock; (3) which party has the right to vote the stock; and (4) which party has
possession of the stock. See Anschutz v. Commissioner, 135 T.C. 78, 105 (2010),
aff’d, 664 F.3d 313 (10th Cir. 2011). Courts have also focused upon the right to receive
dividends. See Calloway, 135 T.C. at 34-35; Pacific Coast Music Jobbers, Inc. v.
Commissioner, 55 T.C. 866, 876 (1971), aff’d, 457 F.2d 1165, 1171 (5th Cir. 1972).
Background

4

POSTN-151990-10
(a)

Features of a Typical Exchangeable or Convertible Debt Instrument 2

An exchangeable or convertible debt instrument essentially embodies two
components: a debt component represented by an obligation to pay a sum certain at a
future date; and an equity-like component represented by a right (or option) to exchange
the instrument into a stated number of shares of stock. This additional equity-like
feature usually is factored into the pricing of the instrument by allowing the issuer to
offer a lower rate of interest on the pure debt component of the instrument. The unitary
value of an exchangeable debt instrument reflects both of these components. It
generally should not be lower than the more valuable of the two components and should
be higher given the holder’s ability to select the better of the two alternative payouts.
In the typical case, the holder’s right to exchange the instrument continues to
exist at or near the maturity of the instrument (and any earlier call date); that is, the term
of the exchange right is exactly or nearly coextensive with the term of the instrument. In
this case, the holder generally would exercise its exchange right when the value of the
stock underlying the instrument plus dividend payments exceeds the value of the
principal amount due at maturity (or upon call) plus interest payments. Typically, the
exchange ratio is set so that the stock or other property into which the instrument is
exchangeable or convertible would have to appreciate significantly over the term of the
instrument for the holder to find it advantageous to exercise its right to exchange or
convert.
Typically, the issuer has the right to call (or redeem) the instrument at a set price
(the call price) prior to its maturity. In general, an issuer would call an instrument if the
instrument’s market value were to exceed the call price at redemption; and in such a
case, the holder would exercise its exchange right prior to redemption if the market
value of the stock were to exceed the call price plus accrued but unpaid interest.
(b)

Parent’s Exchangeable Debt Instrument

The terms of the Instrument differ from those of a typical exchangeable or
convertible debt instrument in significant respects. First, the period during which
Counterparty could exercise its right to exchange the Instrument was not coextensive
with the Instrument’s term; the right terminated during the second year after issuance
while the Instrument continued approximately another five years beyond that point.
Therefore, if the exchange right went unexercised, the Instrument’s unitary value would
then reflect only the value of its debt-like component because the equity-like component
(and the value of that component) had vanished. Moreover, the Instrument was
designed so that at the end of the Exchange Period its value would be significantly less
than the principal amount of the Instrument.
2

Exchangeable and convertible debt instruments function similarly as an economic matter. However,
convertible debt is convertible only into stock of the issuer, whereas exchangeable debt may be
exchanged for other types of property and may be exercisable against parties other than the issuer.
Here, the Instrument is exercisable only against the issuer, Parent, and is exchangeable solely for stock
of Company.

5

POSTN-151990-10

Although it is typical for an exchangeable or convertible debt instrument to offer a
lower effective yield than that offered on a pure debt instrument with similar terms
absent the exchange or conversion feature, the Instrument’s effective yield absent this
feature was less than one third of the comparable yield at which Parent would have
issued a fixed rate debt instrument with terms and conditions similar to those of the
Instrument. The fair market value of the Instrument at issuance equaled the
Instrument’s principal amount because the equity-like component justified the value.
However, the relatively low strike price for the exchange right made the equity-like
component more valuable than a typical exchangeable or convertible debt instrument,
and the relatively low effective yield of the Instrument made the debt-like component
less valuable than a typical exchangeable or convertible debt instrument. The design of
the Instrument reflected a built-in expectation that the Instrument would be exchanged
for Company stock. If the exchange right went unexercised, Counterparty would hold a
pure debt instrument that was expected to be substantially less valuable than its initial
investment.
Lastly, the Instrument did not allow Parent to call (or redeem) the Instrument for
cash prior to the Exchange Period. If the value of Company stock appreciated (or, as
explained below, even depreciated), Counterparty would unilaterally exercise its
exchange right during the Exchange Period and Parent had no ability to retain the
Exchange Shares.
Tax Ownership Analysis
Based upon the application of the factors relevant to determining tax ownership
of stock, we conclude that tax ownership of the Exchange Shares resided with
Counterparty rather than Parent.
(1)

Opportunity for Gain & Risk of Loss

Counterparty had all of the opportunity for gain from appreciation in value of the
Exchange Shares and a substantial portion of the risk of loss of a decline in value of
those shares because the Instrument was designed with the expectation that
Counterparty would exchange the Instrument for Company stock.
In Rev. Rul. 83-98, 1983-2 C.B. 40, corporation X’s adjustable rate convertible
notes (ARCNs) were considered common stock upon issuance because, among other
reasons, the ARCNs were structured so that under most likely eventualities a holder of
an ARCN would exercise its right to convert the instrument into X common stock. In the
ruling, X had common stock outstanding that had recently traded at approximately $20
per share, and it issued ARCNs, each of which was offered at a price of $1000 cash or
50 shares of X common stock. The holders had the right to elect to receive either $600
or 50 shares of X common stock at maturity.

6

POSTN-151990-10
At maturity, the holders would convert the ARCN into X stock if the value of the
stock was more than $600. Because the X stock was worth $1,000 when the ARCNs
were issued, redemption for cash at maturity would occur only if the value of the stock
dropped by more than 40 percent. Further, as long as the 50 shares of X stock were
trading at more than $600, it would be economically disadvantageous for the holder of
an ARCN to permit X to redeem it for $600.3
Like the ARCNs in Rev. Rul. 83-98, 1983-2 C.B. 40, Parent’s Instrument was
structured so that under most likely eventualities, Counterparty would exercise its
exchange right during the limited Exchange Period and regain the Exchange Shares,
rather than hold the Instrument to maturity. At issuance, the value of the Instrument
reflected both the straight debt component and the exchange right, or equity-like,
component. The relatively low strike price for the exchange right made the equity-like
component of the Instrument more valuable than normal, and the relatively low effective
yield of the Instrument made the debt-like component less valuable than normal. If the
exchange right went unexercised, the value of the Instrument in Counterparty’s hands
would decline markedly because the value of the exchange right would disappear.
As a rational economic actor, Counterparty was unlikely to forego its right to
exchange the Instrument for the Exchange Shares. The fair market value of the
retained Instrument (now, consisting solely of the debt component), in most likely
scenarios, would be much less than the fair market value of the Exchange Shares.
Counterparty was unlikely to choose to hold the Instrument to maturity because it would
receive a below-market rate of return on a long-term, potentially illiquid investment.
Moreover, because the Pledge Agreement terminated if Counterparty did not exercise
its exchange right, Counterparty would hold the Instrument, unsecured by any collateral.
Because of the high probability that Counterparty would exercise its exchange
right, Counterparty effectively retained all of the opportunity for gain from appreciation in
value and much of the risk of loss from a decline in value that was inherent in the
ownership of the Exchange Shares. By way of illustration, assume that when the
Instrument was issued, the Exchange Shares were valued at $10,000,000 (Company
stock was trading at $50 per share), and the fair market value of the straight debt
component of the Instrument was $5,000,000 (equivalent to a per share value of $25).
When the window for exercise opened, if the fair market value of Company stock were
to remain at $50 per share or to appreciate to any extent, Counterparty would exercise
its exchange right because the fair market value of the straight debt component would
3

See also, Rev. Rul. 82-150, 1982-2 C.B. 110. A paid $70,000 for an option to purchase all of the stock
of corporation FX that had been capitalized with $100,000. The option was exercisable at A’s discretion
at any time, and the price to be paid was $30,000. Although, in form, A acquired an option, the ruling
holds that, in substance, A was the actual owner of the FX stock. The ruling implicitly reasons that where
the strike price of the option, upon issuance, is significantly less than the fair market value of the stock,
there is a very high probability that the holder will exercise the option and therefore, a completed sale of
the stock to the holder has occurred. A provided (or would provide) all of the funds to capitalize FX and it
was A’s investment that would appreciate or depreciate depending upon FX’s success or failure.
Because A had assumed the risks of an investor in equity, the benefits and burdens of the ownership of
FX stock had passed and the sale of the FX stock to A was completed when the option was granted.

7

POSTN-151990-10
be less than the fair market value of the Exchange Shares. Thus, any appreciation in
the fair market value of the Company stock would inure to the benefit of Counterparty.
Now assume that during the Exchange Period, Company stock was trading at
$40 per share, for an aggregate value of $8,000,000, and, again, the fair market value
of the straight debt component of the Instrument was $5,000,000 (equivalent to a per
share value of $25). Although the fair market value of Company stock declined,
Counterparty would still exercise its exchange right because, again, the fair market
value of the Exchange Shares exceeded the fair market value of the straight debt
component. Only when Company stock was valued below $25 per share would
Counterparty forego its right to exercise the exchange right. Thus, both Counterparty
and Parent bore some of the risk of loss of a decline in value of the Exchange Shares,
but the value of Company stock would have had to have declined precipitously, in the
fairly limited period from the Acquisition Date to the Exchange Period, before any risk of
loss shifted to Parent.
(2)

Legal Title to Exchange Shares & Right to Dispose

Although courts do not regard the simple expedient of drawing up papers as
controlling for purposes of determining tax ownership of property, legal title to property
and the ability to dispose of it are indicative of the parties’ intentions. See Anschutz,
135 T.C. at 105-06, aff’d, 664 F.3d 313 (10th Cir. 2011); Grodt & McKay, 77 T.C. at
1237; Segall, 114 F.2d at 709. On the Acquisition Date, the Exchange Shares were
pledged to Counterparty as collateral and delivered to Agent, an entity related to
Counterparty. Unless there was an event of default, neither Parent nor Counterparty
had the right to sell the Exchange Shares outright to a third party; nor did either party
have the right to otherwise encumber the shares.
Agent held legal title to the Exchange Shares. Under the Pledge Agreement,
Counterparty reserved the right to cause the Exchange Shares to be transferred into its
name or the name of an assignee. In addition, until Parent’s obligations under the
Purchase Agreement and Instrument were satisfied, only Counterparty had the ability to
reacquire legal title to the Exchange Shares by exercising its exchange right. Moreover,
because the Instrument lacked typical call provisions, Parent could not retain the
Exchange Shares by redeeming the Instrument for cash prior to the Exchange Period.
(3)

Right to Vote

Parent was entitled to vote and provide consents with respect to the Exchange
Shares that were held in the collateral account. Only upon an event of default under the
various agreements did the voting and consent rights shift from Parent to Counterparty.
The transfer of this benefit of ownership favors treatment as a completed stock
purchase by Parent as of the Acquisition Date. However, the nature of the transaction
belies the weight that should be afforded this factor.

8

POSTN-151990-10
Based upon its pre-existing stock ownership, Parent already held a majority of
Company's outstanding common stock. Thus, Parent’s ability to control and manage
Company through the exercise of its voting rights was not enhanced by the transfer of
the Exchange Shares. 4
(4)

Right to Possession

On the Acquisition Date, the Exchange Shares were pledged to Counterparty as
collateral for the Instrument and delivered to Agent, an entity related to Counterparty.
Counterparty retained the ability to reacquire the Exchange Shares from Agent upon its
exercise of the exchange right, or upon Parent’s default under the Pledge Agreement.
Thus, Counterparty never relinquished its right to possession of the Exchange Shares.
(5)

Right to Dividends

The Pledge Agreement provided that Parent was entitled to receive all cash
dividends paid on the Exchange Shares held in the collateral account. In addition, all
non-cash dividends, although received and retained by Counterparty as collateral for
the Instrument, were to be held for the benefit of Parent. Further, upon the termination
of the Pledge Agreement, Parent had the right to receive any remaining collateral.
Based upon the Pledge Agreement alone, it appears that all of the dividend rights
with respect to the Exchange Shares actually were transferred to Parent. However,
Parent’s right to receive all dividends on the Exchange Shares was effectively limited in
terms of both the absolute amount of the dividend and the type of property that may be
received. As noted above, under the Purchase Agreement, Counterparty could
exchange the Instrument for the Exchange Shares prior to the Exchange Period if
either: (i) Company declared a dividend payable in other than cash or stock; or (ii)
Company declared a quarterly cash dividend that, together with all other special
dividends for any quarter in which the dividend is paid, exceeded a certain amount per
share. If either event occurred, Counterparty effectively had the right to the dividends
payable on the Exchange Shares because it was in its economic interest to exercise the
exchange right and reclaim the shares.
Parent may argue that there was no realistic possibility that either of these events
would occur because, through its pre-existing stock ownership, it already controlled
whether Company would pay dividends and the amount and type of any such dividends.
This, however, merely reinforces the conclusion that Parent’s right to dividends with
respect to the Exchange Shares was limited by the terms of the Agreements, and
therefore, it was not entitled to receive all rights to dividends with respect to the
Exchange Shares.

4

Note that this discussion goes only to the weight to be given this factor for purposes of the benefits and
burdens analysis and does not alter the Service’s position regarding the voting requirement of section
1504(a)(2)(A). See, e.g., Rev. Rul. 69-126, 1969-1 C.B. 218 (stock owned must possess at least 80% of
the voting power of all classes of stock).

9

POSTN-151990-10
SUMMARY
Company did not become a member of Parent’s affiliated group and may not join
in the Parent group’s consolidated return. Counterparty retained all of the opportunity to
share in gain from an appreciation in value of the shares, and it bore a substantial part
of the risk of loss from a decline in value. It is clear that Parent acquired neither
possession of, nor legal title to, the Exchange Shares; nor did Parent acquire the ability
to dispose of them. In addition, although Parent held both the right to certain dividends
with respect to the Exchange Shares and the right to vote the Exchange Shares,
Parent’s rights were not absolute. We find that based upon the analysis of the relevant
factors outlined above, the benefits and burdens of stock ownership did not pass to
Parent, and Parent was not the tax owner of the Company stock.
OTHER CONSIDERATIONS
Some variations on the structure outlined above may include additional features
that would further support a determination that the benefits and burdens of stock
ownership did not pass.
For example, if Counterparty did not own a sufficient number of shares of
Company stock to increase Parent’s pre-existing stock ownership to the level necessary
for affiliation under section 1504, Counterparty may have borrowed some or all of the
Company stock used in the transaction. If Company stock is thinly traded, 5
Counterparty’s ability to go into the market to buy Company shares would be
constrained; any large market purchases would substantially increase the price of the
stock making the exchange prohibitively expensive. In these cases, the likelihood that
Counterparty would not exercise its right to exchange the Instrument for the original
Company stock in order to satisfy its external obligation to return the borrowed stock is
particularly remote.
In some cases, Parent and Counterparty may have entered into cost
reimbursement and/or hedging agreements to ensure that Counterparty bore little or no
cost with respect to the purported sales transaction. For example, the agreements may
provide that Counterparty may accelerate its right to exchange the Instrument for the
Exchange Shares if it is not reimbursed for certain costs. Alternatively, acceleration of
the exchange right may occur if Counterparty is unable to hedge the price and market
risk with respect to the Shares. Such acceleration provisions have the effect of allowing
Counterparty to unilaterally reclaim the Exchange Shares based upon its economic
interest.
In addition, the agreements may restrict Counterparty’s ability to sell or dispose
of the Instrument by requiring Parent’s consent to the disposition, or by giving Parent
5

In these cases, Parent’s pre-existing ownership interest in Company is likely to be substantial in order
to maintain control over Company’s activities; therefore, the availability of shares for purchase, whether
on an exchange or held privately, would be limited.

10

POSTN-151990-10
the right of first refusal to pay the purchase price or the right to designate an alternate
buyer.
We encourage you to develop these cases, and stand ready to assist you in the
legal analysis. Please call Joanne M. Fay or Frances L. Kelly of the Office of the
Associate Chief Counsel (Corporate) at (202) 622-7790 (not a toll-free number) if you
have any further questions.

cc:

11

